Case: 20-30601      Document: 00515841073         Page: 1     Date Filed: 04/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 28, 2021
                                  No. 20-30601                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David Cortez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 1:18-CR-296-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          David Cortez pled guilty to murder, in violation of 18 U.S.C. § 1111,
   and was sentenced to 350 months in prison followed by five years of
   supervised release. Cortez asserts that the district court abused its discretion
   when it imposed a special condition of his supervised release that makes him


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30601      Document: 00515841073          Page: 2    Date Filed: 04/28/2021




                                    No. 20-30601


   “subject to financial disclosure throughout the period of supervised release,”
   specifically requiring that he “report all household income to U.S. Probation
   as requested” along with “all requested financial documentation.” He
   contends that this condition is not reasonably related to his offense because
   his offense did not involve money, and that the condition is unwarranted
   because he was not ordered to pay a fine or restitution, only a $100 special
   assessment. The Government asserts that Cortez’s argument is not ripe for
   review.
          The question of whether a claim is ripe has jurisdictional implications
   and receives de novo review. United States v. Magana, 837 F.3d 457, 459 (5th
   Cir. 2016). The record reflects that Cortez is not a citizen of the United
   States, and he agreed in his plea agreement to “immediate deportation and
   removal” after his term of imprisonment is complete. As a result, whether
   he will remain in the United States free of custody long enough to trigger the
   challenged special supervised release condition is, at best, a matter of
   conjecture. See id. at 459. His challenge to the condition is thus not ripe, and
   we therefore lack jurisdiction to consider Cortez’s appeal.
          The appeal is DISMISSED for lack of jurisdiction.




                                          2